Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fail to teach or suggest a device comprising: at least one data latch storing a program verification result 20of a previous program loop among a plurality of program loops and program data to be stored in a memory cell; a sensing latch storing a program verification result of a current program loop subsequent to the previous program loop among the plurality of program loops; and 47a bit line voltage controller updating the program verification result of the previous program loop, which is stored in the at least one data latch, to the sensing latch during a program operation of a next program loop subsequent to the current program loop 5among the plurality of program loops.(claim 7, 12 and 18) and a method of programming comprising the step of storing a program verification result of a previous program loop among the plurality of program loops in a data latch; storing a program verification result of a current program loop among the plurality of program loops in a sensing latch; and 10updating the program verification result of the previous program loop, which is stored in the data latch, to the sensing latch during a program operation of a next program loop among the plurality of program loops (claim 1).
The cited reference of Han et al disclose a device having a sense latch and a data latch, but fail to disclose the step of storing program  verification results of a previous program loop and a current program loop  in the data latch and the sensing latch.
The cited reference of Lee disclose a device having a data latch and a sense latch, but fail to disclose the step of storing program  verification results of a previous program loop and a current program loop  in the data latch and the sensing latch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. dinh
1/28/22
/SON T DINH/Primary Examiner, Art Unit 2824